              Case 5:18-cv-07786-LHK Document 14 Filed 04/08/20 Page 1 of 2

1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

8    REGINA URENA,                                §
                                                  §
9
                    Plaintiff,                    §      Civil Action No. 5:18-cv-07786-LHK
                                                  §
10
                    v.                            §
11                                                §
     CHARTER COMMUNICATIONS, INC.,                §
12                                                §
                    Defendant.                    §
13                                                §
                                                  §
14

15                                    STIPULATION TO DISMISS
16
     TO THE CLERK:
17
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21                                                          /s/ Amy L. Bennecoff Ginsburg
        Helen B. Kim, Esq.                                   Amy L. Bennecoff Ginsburg Esq.
22
        Thompson Coburn, LLP                                 Kimmel & Silverman, P.C.
23      2029 Century Park East                               30 East Butler Pike
        Suite 1900                                           Ambler, PA 19002
24      Los Angeles, CA 90067                                Phone: (215) 540-8888
        Phone: 310-282-9430                                  Fax: (215) 540-8817
25      Email: hkim@thompsoncoburn.com                       Email: aginsburg@creditlaw.com
        Attorney for the Defendant                           Attorney for the Plaintiff
26
        Date: April 8, 2020                                 Date: April 8, 2020
27

28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                       5:18-cv-07786-LHK
27
               Case 5:18-cv-07786-LHK Document 14 Filed 04/08/20 Page 2 of 2

1

2                                  CERTIFICATE OF SERVICE
3
           I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
4
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6

7      Helen B. Kim, Esq.
       Thompson Coburn, LLP
8      2029 Century Park East
       Suite 1900
9      Los Angeles, CA 90067
       Phone: 310-282-9430
10     Email: hkim@thompsoncoburn.com
       Attorney for the Defendant
11

12

13   DATED: April 8, 2020                       /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg Esq.
14                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
15                                              Ambler, PA 19002
                                                Tel: 215-540-8888
16                                              Fax: 215-540-8817
                                                Email: teamkimmel@creditlaw.com
17
                                                Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                               -2-

                                       STIPULATION FOR DISMISSAL

                                                                                     5:18-cv-07786-LHK
27
